Citation Nr: 0405421	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  97-27 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from July 1982 to March 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In October 1997, the veteran testified at a 
hearing before a hearing officer at the RO.  He also 
testified before the undersigned at a hearing held at the RO 
in September 2003.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained.  

2.  The evidence demonstrates that the veteran has arthralgia 
and limited lumbar spine motion that are residuals of a 
parachuting injury in service.  


CONCLUSION OF LAW

Residuals of a low back injury, including limited motion and 
arthralgia, were incurred in active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The veteran's disagreement with the RO's April 1997 denial of 
service connection for a low back disability led to this 
appeal.  In November 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to notice and 
the duty to assist.  In a recent opinion, the United States 
Court of Appeals for Veterans Claims (Court) held expressly 
that that the revised notice provisions enacted by section 3 
of the VCAA and found at 38 U.S.C.A. § 5103(a) (West 2002) 
apply to cases pending before VA at the time of the VCAA's 
enactment.  Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004).   

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that the Pelegrini decision is incorrect as it applies to 
cases where the initial RO decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In general, the VCAA provides that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

In this case, the veteran filed his service connection claim 
in June 1996.  In a July 1996 letter, the RO notified the 
veteran that it needed information from him identifying 
doctors or hospitals where he had received treatment for his 
claimed disability from his date of separation from service 
to the present.  The RO advised the veteran to complete and 
return release authorization forms if he wanted VA to request 
private medical records.  In addition, the RO advised the 
veteran that if he wished, he could contact the doctor or 
hospital and tell them to send the information to VA.  The RO 
told the veteran that it had requested records from the VA 
Medical Center in Temple, Texas, and had also requested his 
service medical records from the service department.  

In its April 1997 rating decision, the RO denied the back 
disability service-connection claim as not well grounded.  
The RO issued a statement of the case in June 1997 and 
supplemental statements of the case in March 1998 and April 
1998, continuing to find the claim to be not well grounded.  
In a June 2002 letter to the veteran, the RO told the veteran 
about the VCAA and explained that to establish entitlement 
for service-connected compensation benefits that the evidence 
must show:  an injury in military service or a disease that 
began in or was made worse during military service, or an 
event in service causing injury or disease; a current 
physical or mental disability; and a relationship between his 
current disability and an injury, disease or event in 
service.  The RO described the kind of evidence that could be 
used to establish each of the foregoing elements.  The RO 
notified the veteran that he should identify evidence 
supporting his claim and notified him that VA would attempt 
to obtain records he identified but that it was still his 
responsibility to make sure VA received the records.  In a 
supplemental statement of the case dated in July 2002, the RO 
reviewed the veteran's claim on a de novo basis under the 
VCAA and denied the claim on the merits.  Thereafter, the RO 
obtained additional VA treatment records and continued the 
prior denial.  The RO issued another supplemental statement 
of the case in September 2002.  

In light of the above, the Board finds that VA has provided 
adequate and proper notice to the veteran as set forth in the 
VCAA and interpreted by the Court in Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002), to include as supplemented in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  In the June 2002 letter, the RO asked the veteran to 
identify any additional information or evidence that he 
wanted VA to try to get, asked him to send VA the evidence as 
soon as possible and asked him to send VA the information 
describing additional evidence or the evidence itself.  This 
language adequately asked the veteran to provide any evidence 
in his possession that pertains to the claim, as directed in 
Pelegrini.  

The Board recognizes that the RO may not have fully complied 
with the notice requirements of the VCAA until after the 
initial unfavorable RO determination in the claim and 
acknowledges that the Court found this unacceptable in its 
recent Pelegrini decision.  As is evident by the chronology 
outlined above, the VCAA did not become law until well after 
the RO initially denied the claim in April 1997.  Upon review 
of the record in its entirety, it is the judgment of the 
Board that during the course of the appeal VA has made every 
reasonable effort to develop the claim and subsequent to the 
enactment of the VCAA provided the veteran with notice that 
complies with the requirements of the VCAA.  In addition, the 
RO subsequently readjudicated the claim on a de novo basis.  
The Board therefore finds that the unavoidable failure to 
provide the veteran with the specific type of notice outlined 
in the VCAA prior to the initial unfavorable RO determination 
has not harmed the veteran.  For this reason, and in view of 
the Board's decision, there is no useful purpose that could 
be served by remanding the case to correct any procedural 
error.  See 38 U.S.C.A. § 7261(b) (West 2002).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the RO provided him with VA 
examinations in February 1997 and December 1997 and obtained 
the veteran's service medical records and all relevant VA 
outpatient records identified by the veteran.  The veteran 
has reported that he has received back treatment from no 
other source.  In support of his claim, the veteran testified 
at a hearing before a hearing officer in October 1997 and 
also testified at a hearing before the undersigned in 
September 2003.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant data has been 
obtained for determining the merits of his claim and that no 
further assistance is required.  

Laws and regulations

Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Disability may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that he was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Standard of Proof

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  

Background and analysis

At his hearings in October 1997 and September 2003, the 
veteran testified that during parachute training in 1983, the 
static line wrapped around his left arm when he jumped out of 
the airplane with full combat gear.  He testified he was in 
effect pulled in two directions at once, toward the plane and 
toward the ground.  He testified that instead of landing on 
the balls of his feet, he landed on his heels and fell flat 
on his back.  He testified that at the time he received 
treatment for his injured shoulder and ruptured left biceps.  
He testified that his back did not hurt at the time, but that 
during the rest of service he had recurring low back pain.  

Service medical records document the static line wrap in a 
parachute jump in April 1983 and show that the veteran 
underwent physical therapy for his left shoulder and biceps 
over the next several months.  They do not show, nor does the 
veteran contend, that he received treatment for his back 
during that time.  The records show that in August 1987 the 
veteran complained of low back pain after a road march.  
Palpation revealed tenderness of the right paraspinas, and 
the assessment was mechanical low back pain.  At his 
"Chapter" examination in September 1989 the veteran 
reported that he had recurrent back pain.  The physician 
elaborated, stating the veteran reported back pain from the 
static line injury sustained in 1983 while he was assigned to 
the 82nd Airborne Division.  

At the hearings, the veteran testified that he had started 
receiving treatment for his back at the VAMC in Temple, 
Texas, in 1996.  At the September 2003 hearing, he testified 
that from service to the time he first sought treatment he 
used aspirin for pain and had continued to experience 
recurrent back symptoms, which included stiffness and pain 
when he moved too quickly.  

VA outpatient records show that the veteran gave a history of 
low back pain when he was first seen in the summer of 1996.  
September 1996 X-rays of the lumbosacral spine were evaluated 
as normal, and there were no findings pertaining to the 
veteran's low back at a VA examination in February 1997.  At 
his VA examination in December 1997, the physician reported 
that the veteran gave a history of a parachute jump in which 
he hurt his back, but the physician noted there was no 
recorded history of back injury.  The veteran complained of 
continuing backache and said his back pain increased with 
cold weather and was precipitated by standing for more than 1 
or 2 hours and bending forward in his work as a mechanic.  On 
examination, there was limitation of flexion of the lumbar 
spine.  X-rays were reportedly normal.  The diagnosis 
pertaining to the low back was pain, lumbosacral strain by 
history, and arthralgia of the lumbosacral spine.  The 
physician said that assuming that the veteran left service 
with pain, the present pain could be said to be a 
continuation of his parachuting incident.  The physician said 
that back pain lasting more than 12 months is almost always 
chronic and will never go away.  

In order to prevail on the issue of service connection there 
must be medical evidence of current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In this case, service medical records document the veteran's 
parachute accident in April 1983, and the report of his 
physical examination in September 1989 establishes that the 
veteran had complaints of recurring low back pain subsequent 
to the accident.  The veteran is competent to report that the 
same kind of symptoms continued following service, and the 
Board finds the veteran to be a credible in his testimony, 
including his statement of having had no intervening back 
injury since service.  The VA physician who examined the 
veteran in December 1997 related the veteran's current 
symptoms to the continuing symptoms that followed the 
parachute accident in service.  He established that the 
veteran currently has residuals of lumbosacral strain, 
manifested by limitation of motion and arthralgia.  This 
disability may be service connected as the evidence of record 
establishes that the veteran had continuity of symptomatology 
in service, that it continued after service and there is 
medical evidence that relates the current disorder to 
service.  The absence of medical evidence of continuing back 
treatment in service weighs against the claim.  The Board 
finds however, that the evidence is in relative equipoise, 
and resolving all doubt in favor of the veteran, finds that 
the veteran has residuals of an in-service low back injury, 
manifested by limitation of motion and arthralgia, for which 
service connection may be granted.  


ORDER

Service connection for residuals of a low back injury, 
manifested by limitation of motion and arthralgia, is 
granted.  



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



